             Case 1:17-cv-07823-KPF Document 40 Filed 03/19/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       X


 PAMELA JOHNSTON,

                Plaintiff,

v.                                                         Case No.: 1:17-cv-07823 (KPF)

ELECTRUM PARTNERS, LLC; and LESLIE
BOCSKOR,

                  Defendants.

                                                       X


                                      JOINT STATUS REPORT
        Pursuant to the Court’s Order dated June 21, 2018 (ECF No. 34), the parties file the below

Joint Status Report.

        1.       On February 15, 2019, the parties in Electrum Partners LLC, et al. vs. Cloud 12

Group Inc., et al. - REF no. 1260004622, stipulated to extended the discovery deadlines and

arbitration hearing date.

        2.       On February 20, 2019, the arbitrator issued Scheduling Order No. 2 and established

the following deadlines:

                       a. Expert disclosures due by May 1, 2019.
                       b. Rebuttal expert disclosures due by May 15, 2019.

                       c. Discovery closes on June 17, 2019.

                       d. Dispositive motions are due by July 15, 2019.

                       e. Responses to dispositive motions are due by July 31, 2019.

                       f. Replies in support of dispositive motions are due by August 14, 2019.
        Case 1:17-cv-07823-KPF Document 40 Filed 03/19/19 Page 2 of 2



                 g. The arbitration hearing will be held from September 30, 2019 to October 4,

                     2019.

     DATED this 18th day of March, 2019.



/s/ John T. Brennan____________________        /s/ Joshua A. Sliker____________________
John T. Brennan                                Joshua A. Sliker
The Law Offices of John T. Brenan              Jackson Lewis P.C.
141 East 4th Street, No. 1-A                   3800 Howard Hughes Pkwy.
Brooklyn, NY 11218                             Ste. 600
Telephone: (347) 785-3005                      Las Vegas, NV 89169
lawoffjtb@gmail.com                            Telephone: (702) 921-2460
                                               Facsimile: (702) 921-2461
Attorney for Plaintiff                         joshua.sliker@jacksonlewis.com

                                               John A. Snyder
                                               Jackson Lewis P.C.
                                               666 Third Avenue
                                               New York, NY10017
                                               Telephone: (212) 545-4000
                                               Facsimile: (212) 972-3213
                                               john.snyder@jacksonlewis.com

                                               Attorneys for Defendants




                                              2
